DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 12. When reading the preamble in the context of the entire claim, the recitation system-on-chip is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mezhibovsky et al. (US 2011/0202797) in view of Aguirre et al. (US 2012/0243517).

running an application on the application subsystem, wherein the application uses networking functionality provided by the networking subsystem; Mezhibovsky [0039]
the networking subsystem determining that a condition for triggering a reset of the networking subsystem has been met; Mezhibovsky [0086], exception detected by communication software components 507 and sends a message to system error handler 502
the networking subsystem sending a request to the power subsystem requesting a reset of the networking subsystem; system error handler 502 sends a reset signal 512, Mezhibovsky [0089]
in response to the request, the power subsystem resetting the networking subsystem, thereby causing the networking subsystem to reinitialise; and Mezhibovsky [0089], to reset only the communication subsystem 104, the error handler 502 sends a reset signal 512
Mezhibovsky failed to disclose:
the application subsystem monitoring messages received from the networking subsystem to determine whether a threshold number of resets has been reached; and, in response to determining that the threshold has been reached, the application subsystem requesting a whole device reset.  
However, Aguirre disclosed:
the application subsystem monitoring messages received from the networking subsystem to determine whether a threshold number of resets has been reached; and, in response to determining that the threshold has been reached, the application subsystem requesting a whole device reset.  See Aguirre [0061], where if an indication for a soft reset has been received more than a predetermined number of times, a command is sent to a module to perform a hard reset (power down and power up).

2. The method as claimed in claim 1, wherein the reset of the networking subsystem is carried out without input from the application subsystem (Mezhibovsky [0089], triggering a rest of the communication subsystem without triggering a system wide reset) and without disrupting operation of the application subsystem.  (Mezhibovsky [0084], mobile device loses for a few seconds only the functionality for which the communication subsystem 104 is responsible…when the communication subsystem 104 is reset)
3. The method as claimed in claim 1, wherein at least one of the steps of: determining that a condition for triggering a reset of the networking subsystem has been met; and sending a request to the power subsystem requesting a reset of the networking subsystem, is carried out by hardware of the networking subsystem.  Mezhibovsky [0086]
4. The method as claimed in claim 1, wherein the networking subsystem is selectively reset.  Mezhibovsky [0089]
5. The method as claimed in claim 1, wherein the condition for triggering a reset that is determined to have been met is one of a plurality of predetermined conditions.  Mezhibovsky [0094]
6. The method as claimed in claim 5, wherein the plurality of predetermined conditions for triggering a reset of the network domain comprises two or more conditions selected from the group consisting of: 
a watchdog counter timing out; Mezhibovsky [0094]
detection of a security violation; 
detection of a processor malfunction or lockup; and 
a software program being reset.  

8. The method as claimed in claim 1, wherein prior to the reset of the network subsystem, the networking subsystem sends a message to the application subsystem to notify the application subsystem that the networking subsystem will be reset.  Mezhibovsky [0094], messages 514
9. The method as claimed in claim 1, wherein the networking subsystem sends a message after the reset to notify the application subsystem that the reset of the networking subsystem has been completed.  Mezhibovsky [0094], messages 514
10. The method as claimed in claim 1, wherein the device is a system-on-chip device.  Mezhibovsky [0025], system-on-chip device is processor
11. The method as claimed in claim 1, wherein the device uses the networking subsystem to communicate over a wireless network connection.  Mezhibovsky [0030]
	Claims 12-22 are rejected for substantially the same reasons as claims 1-11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445